DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The amendments filed 4/1/2022 have been entered.  
	Claims 1-7, 9, & 11-21 remain pending.  Claims 8 & 10  have been cancelled. Claims 1, 5, 9, 11, & 18 have been amended.  
	In regard to the Drawings objections:
		The amendments to the drawings have overcome the objections set forth in the Non-Final rejection mailed 04 January 2022.  
Drawings have been amended to not include Fig. 5 character 2010a; Fig. 12 characters 3110a, 3200a, 3300a, 3400a; include Fig. 19 characters 4120, 4300, 4320, 4400; Fig. 21 characters 4111a, 2010a, 4110a, 4110b, 4111b, 4200a, 4300a, 4400a
Specification has been amended to include a reference to Fig. 10 character 3320.  
In regard to the Specification objections the title has been changed to “Equipment Monitoring Apparatus, Equipment Monitoring Method, and Monitoring System”. The amendment to the specification overcomes the objection to the specification set forth in the Non-Final rejection mailed 04 January 2022.  
In regard to the Claim objections use of the word ‘virtual’ has been removed.  
In regard to the Rejections under 35 USC 112 the phrase “visual confirmation priority” has been removed and language has been clarified.  This rejection has therefore been overcome.  

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
Applicant has argued on pg. 10 of the remarks filed 01 April 2022 that Studor describes visually instructing maintenance in a system that serves beverages according to information obtained from users, but does not make a notification of a first extracted coping method that allows visual confirmation and which takes priority over a second coping method that does not.  This argument has been carefully considered but is not persuasive for at least the following reasons.  
Studor teaches a database for allowing maintenance (see para [0112]). As known in the art, a database is used for storing and accessing a plurality of information, and therefore Studor’s use of a database corresponds with storing a plurality of maintenance options corresponding to the claimed multiple coping methods (para 0039 last 2 sentences: system can send and receive maintenance information and  instructions and can then perform appropriate functionality (coping methods)) (Fig. 1 “Database”, para [0112]- to allow such maintenance, ECU 18 directs that a particular process module 20 should be cleaned).  
In addition, Studor teaches the existence of visual alerts along with sensors for detecting discoloration and thus aging of product (para [0148]- one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device thereof or accessible thereby, and then causing the alert to be output at the appropriate time, para 0052: “to sense the color or other parameter of the coffee beans, and to then provide this information to ECU 18”).  This teaching directly corresponds to the claimed visual confirmation.  
Studor establishes that there is a control system (Para 0042: "master" ECU that is configured to manage and control the operation of the individual dedicated ECUs so as to have a coordinated, multi-tiered control scheme for kiosk 12”), which must then order and execute operations including alerts to maintenance workers as that is part of the function of a control system.  By controlling the order of the operation, the control system assigns priority to maintenance methods.  
Studor establishes that a visual method would take priority over other methods (Para  0087: “action may be taken with respect to that process in order to correct the deviation. In certain embodiments, the beverage or the particular component thereof being prepared when the deviation is detected may be also discarded or wasted rather than being provided to the customer or used as an ingredient in the beverage.”).  The system upon seeing that the beans were discolored (result of a visual alert) would discard the beans (coping method) before trying another correction such as adjusting the grind size.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-7, 9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studor et al. (US 20130087050 A1).  

	Regarding claim 1, Studor teaches an equipment monitoring apparatus comprising: at least one memory storing instructions (Fig.1 “Database”); and one or more processors (Fig.1 “Process Modules” 20) configured to execute the instructions to: detect at least one of an abnormality and an abnormality indication of equipment (Fig. 2, Feedback which isn’t from a user is about how the equipment is functioning, para [0088]- “wherein an extraction or expression process is evaluated and it is determined that an adjustment to the process is necessary”, process evaluation implies detecting for an abnormality); extract coping methods for the detected at least one of the abnormality and the detected abnormality indication from a database (Fig. 1 “Database”, para [0112]- to allow such maintenance, ECU 18 directs that a particular process module 20 should be cleaned); determine whether the extracted coping methods include a visual confirmation or not (para [0039]- ECU 18 configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine… information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., a visual sensor is used to determine material volumes, age, and types of materials); and make a notification of a first extracted coping method
.  
Regarding claim 2, Studor teaches the equipment monitoring apparatus
Regarding claim 3, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the one or more processors are further configured to execute the instructions to: collect second equipment monitoring data of the equipment (para [0093] - ultrasound transducers collect second data), the second equipment monitoring data being different from the first equipment monitoring data (ultrasound data is different from voltage data).
Regarding claim 4, Studor teaches the equipment monitoring apparatus
Regarding claim 5, Studor teaches the equipment monitoring apparatus according to claim 3, wherein, in a case where the first extracted coping method is common to the at least one of the abnormality and the abnormality indication detected in a different equipment monitoring data, a higher priority is set to the first extracted coping method than to the second extracted coping method (para [0112] - ECU 18 is configured to determine whether there is an upcoming requirement, to determine a requirement is to evaluate a priority).  
Regarding claim 6, Studor teaches the equipment monitoring apparatus
Regarding claim 7, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the first equipment monitoring data (para [0092] - “to measure or monitor … voltage”, monitoring the voltage waveform is equivalent (for these purposes) to monitoring the current waveform) is a current waveform.
Regarding claim 9, Studor teaches an equipment monitoring method comprising: by a computer (Fig. 2 – “ECU”, ECU is a computer which controls and monitors a system), detecting at least one of an abnormality and an abnormality indication of equipment (para [0039] - “operational or environmental conditions exist, and to then provide one or more alerts”, i.e. if operational conditions are not as they should be (abnormality); extracting coping methods for the at least one of the detected abnormality and the detected abnormality indication from a database (Fig 1 – “Database”, para [0086] - processes are adapted or controlled to take into account or compensate for various parameters (e.g., environmental and/or operational parameters)); determining whether the extracted coping methods include a visual confirmation or not (para [0039]- “information relating operational and/or environmental parameters, … age … of raw materials” , a visual sensors are used to detect discoloration and thus aging of materials); and making a notification of a first extracted coping method that allows the visual confirmation ((para [0148] - ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device thereof or accessible thereby, and then causing the alert to be output at the appropriate time, since the ECU chooses when to show the visual alert it is setting a priority on that confirmation)), the first extracted coping method taking priority over a second extracted coping method which does not allow the visual confirmation (para [0148] - ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device thereof or accessible thereby, and then causing the alert to be output at the appropriate time, since the ECU chooses when to show the visual alert it is setting a priority on that confirmation), in a case where the first extracted coping method includes the visual confirmation (para [0039]- “information relating operational and/or environmental parameters, … age … of raw materials” , visual sensors are used to detect discoloration and thus aging of materials).  
Regarding claim 11, Studor teaches the equipment monitoring apparatus according to claim 1, wherein the one or more processors ((Fig.1 “Process Modules”)) are further configured to execute the instructions to: determine to set a higher priority to the first extracted coping method than to the second extracted coping method (para [0039] - central host 14 monitors or observes the status of any or all components of kiosk 12, and/or to exert control over one or more components of kiosk 12, para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device); and make the notification of the coping method based on the priority (para [0112] - ECU 18 is configured to determine whether there is an upcoming requirement, to determine a requirement is to evaluate a priority).  
Regarding claim 12, Studor teaches the equipment monitoring apparatus according to claim 2, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters) of the equipment by analyzing the first equipment monitoring data (para [0092] - “to measure or monitor … voltage”, monitoring the voltage waveform is equivalent (for these purposes) to monitoring the current waveform).
Regarding claim 13, Studor teaches the equipment monitoring apparatus according to claim 3, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters)  of the equipment by analyzing the second equipment monitoring data (para [0093] - the grinder includes one or more sensors (e.g., ultrasound transducers)).
Regarding claim 14, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the one or more processors are further configured to execute the instructions to detect the at least one of the abnormality and the abnormality indication (para [0039] - ECU 18 is configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters)  of the equipment by analyzing the third equipment monitoring data (para [0052] - kiosk 12 includes a sensor that is configured to measure the carbon dioxide content of coffee beans in the kiosk).
Regarding claim 15, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the second equipment monitoring data indicates an acoustic signal (para [0093] - the grinder includes one or more sensors (e.g., ultrasound transducers)); and the third equipment monitoring data indicates an odor signal(para [0052] - kiosk 12 includes a sensor that is configured to measure the carbon dioxide content of coffee beans in the kiosk, A carbon dioxide sensor (as it is a chemical sensor) is essentially an odor detector). 
Regarding claim 16, Studor teaches the equipment monitoring apparatus according to claim 4, wherein7PRELIMINARY AMENDMENTAttorney Docket No.: Q259481 Appln. No.: Entry into National Stage of PCT/JP2019/021508the equipment is a coffee machine (Fig. 5- “Espresso Unit”) installed in a store (para [0003] - “retail locations”).
Regarding claim 17, Studor teaches the equipment monitoring apparatus according to claim 4, wherein the abnormality indication indicates a state in which the equipment is currently in a normal state (para [0127] - “indicators that one or more queue positions or times are available for purchase”, indicates that the system is operating normally and is ready for input) and a possibility of occurrence of an abnormal state in the future (para [0039] - “operational or environmental conditions exist, and to then provide one or more alerts”, i.e. if operational conditions are not as they should be (abnormality) then there is an indication (alert)).
Regarding claim 18, Studor teaches an monitoring system comprising: at least one coffee machine (Fig. 2); a monitoring apparatus (para [0039] - ECU 18 provides a gateway through which central host 14 monitors or observes the status of any or all components of kiosk 12, and/or to exert control over one or more components of kiosk 12, Fig. 2 “ECU”); and a display device (para [0031] - A user interface includes any number of devices suitable to display or provide information to a user (e.g., customer, potential customer, administrator, service technician, etc.) and/or to receive information from a user. Accordingly, user interface(s) 16 does comprise one or more of: a liquid crystal display (LCD); a touch screen LCD (e.g., a 15-inch touch screen LCD); a cathode ray tube (CRT); a plasma display); wherein the at least one coffee machine includes: at least one first memory storing first instructions (Fig. 1 “Database”, para [0039] - data/information is periodically (or on demand) uploaded by the ECU 18 to a local memory device of kiosk 12 that is part of or accessible by ECU 18, and/or to central host 14. The central host 14 then presents the data/information from the kiosk (as well as data/information from other kiosks, in certain embodiments) to users of system 10 (e.g., customers, administrators, etc.), and/or store it a database thereof); and one or more first processors configured to execute the first instructions (para [0036] - processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein) to: acquire first monitoring data corresponding to the at least one coffee machine ((para [0092] - to measure or monitor … voltage); and transmit the first monitoring data (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine, the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., para [0064] – communication-supporting infrastructure, such as, one or more known components/devices, such as, routers, modems, antennas, electrical ports, transceivers, etc.) to the monitoring apparatus; wherein the monitoring apparatus includes: at least one second memory storing second instructions (Fig. 1 “Database”, para [0039] - data/information is periodically (or on demand) uploaded by the ECU 18 to a local memory device of kiosk 12 that is part of or accessible by ECU 18, and/or to central host 14, second memory stores data from second sensors but isn’t necessarily a separate device); and one or more second processors (second processors process the data from the second sensors but isn’t necessarily a separate device) configured to execute the second instructions (para [0036] - processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein) to: detect an abnormality indication of the at least one coffee machine by analyzing the first monitoring data (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., i.e. if operational conditions are not as they should be (abnormality) then there is an indication (alert)); extract coping methods for the detected abnormality indication from a database (para [0086] - processes are adapted or controlled to take into account or compensate for various parameters (e.g., environmental and/or operational parameters) or other conditions or characteristics relating to those processes, and/or the particular beverage or component thereof being produced. The ability to adaptively adjust or control such processes provides some assurance that those processes are being optimally and efficiently performed, and that the quality of the end product is likewise optimized.); determine whether the extracted coping methods include a visual confirmation or not (para [0039] - ECU 18 is also configured to receive and analyze data collected by components of kiosk 12 (e.g., sensors) to determine the state of kiosk 12 or one or more of its constituent components, information relating operational and/or environmental parameters, raw material volumes on hand, age and types of raw materials, current activity, etc., para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device); and output, to the display device, a notification of a first extracted coping method that allows the visual confirmation, the first extracted coping method taking priority over the second extracted coping method which does not allow the visual confirmation (para [0112] - ECU 18 is configured to determine whether there is an upcoming requirement, to determine a requirement is to evaluate a priority, visual alerts require visual confirmations), in a case where the first extracted coping method includes the visual confirmation (para [0148]: one or more alerts comprises a visual alert, ECU 18 is configured to control outputting of such alerts by acquiring the appropriate content from a memory or other storage device), and wherein the display device includes: at least one third memory storing third instructions (para [0039] - ECU 18 is also further configured to receive instructions from central host 14 to perform or cause to be performed certain functionality, and to then carry out those instructions.); and one or more third processors (third processors process the data from the third sensors but aren’t necessarily a separate device) configured to execute the third instructions to display the notification received from the monitoring apparatus (Fig. 1 “read” and  “print and “scan”, para [0036] - The processing unit of ECU 18 includes any type of suitable electronic processor (e.g., a programmable microprocessor or microcontroller, an application specific integrated circuit (ASIC), etc.) that is configured to execute appropriate programming instructions for software, firmware, programs, algorithms, scripts, etc., to perform various functions, such as, and without limitation, those described herein).
Regarding claim 19, Studor teaches the monitoring system according to claim 18, wherein the display device is configured to display content of abnormalities and an alarm prompting action (para [0147] - A visual alert comprises, and without limitation, various displays of lights or other types of visual displays, if operational conditions are not as they should be (abnormality) then there is an indication (alert), alerts or alarms are prompts to action).
Regarding claim 20, Studor teaches the monitoring system according to claim 18, wherein the display device is configured to display information regarding maintenance of the coffee machine (para [0051] - a touch screen 54… provide a … maintenance interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. (US 20130087050 A1) in view of Monk (US 20150286515 A1). 
Regarding claim 21, Studor teaches the monitoring system according to claim 18, Studor also teaches making a call to the call center (para [0093] – “corrective measures (e.g., shutting down the grinder, scheduling a service call, etc.)”). 
Studor does not teach wherein the display device is configured to display an icon, for referring to a manual, and an icon for making a call to the call center.
Monk does teach wherein the display device is configured to display an icon (para [0033] - screen prompts the purchaser to touch a start button/icon on a touch screen display of the display system 422 to begin the process), for referring to a manual (para [0033] – display portion 424 displays textual instructions for the user after the process has begun). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Studor with the teachings of Monk.  The result would be that the display would have icons for a manual and for a call to a call center.  These improvements would result in greater customer satisfaction as well as the beverage machine spending less time in a disabled state.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868